Citation Nr: 0733637	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In April 
2007 this issue was remanded for additional development.  
That development is complete, and the case is again before 
the Board.  The case has been advanced on the Board's docket 
due to the veteran's illness.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss disability is related to his service or to any 
event therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant case.  
The VCAA and implementing regulations require VA to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on his behalf.  VA must also ask the 
claimant to submit any pertinent evidence in the his 
possession.

The veteran was provided the VCAA-mandated notice by letters 
dated in October 2002 and April 2007.  The RO specifically 
advised him to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  As the Board is denying the claim seeking service 
connection, no disability rating or effective date will be 
assigned, and there is no prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims folder contains his service medical 
records (SMRs), relevant VA and private medical records, and 
records from the Social Security Administration (SSA).  He 
has not identified any outstanding evidence to be obtained.  
Pursuant to the Board's remand, he was provided with a VA 
examination in May 2007.  Accordingly, the Board finds that 
VA has satisfied its duties to notify and to assist pursuant 
to the VCAA.  It is not prejudicial to the appellant for the 
Board to proceed to finally decide the matter on appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

Audiometry on the veteran's service pre-induction examination 
in July 1967 showed that puretone thresholds, in decibels, 
were:  





HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

No complaints or findings of pertaining to hearing loss are 
noted in the veteran's SMRs.  On the report of medical 
history completed by the veteran in July 1969, he checked 
"no" next to the question of whether he had now or ever had 
hearing loss.

Service separation examination audiometry in July 1969 
showed:  



HERTZ



500
1000
2000
4000
RIGHT
10
5
5
5
LEFT
15
0
5
10

The veteran served in Vietnam as a light vehicle driver, and 
service connection has been established for PTSD.  A December 
2005 VA outpatient record noted "mild to severe hearing loss 
in both ears at 2000 and 3000 Hz."  A January 2006 VA 
audiology note indicated bilateral mild to severe 
sensorineural hearing loss with excellent word recognition 
ability.

In May 2007, the veteran was examined by a VA audiologist who 
also reviewed the claims folder.  The veteran reported 
several incidents during service when he was exposed to 
explosions, including one incident in which he was unable to 
hear for three days afterward.  Audiometry showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
60
65
LEFT
35
35
50
75
75

Speech audiometry revealed that speech recognition was 78 
percent in each ear.  The examiner noted there was mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  The examiner opined that, given the veteran's normal 
findings on audiometry at service separation, it was 
"unlikely that the present hearing loss is due to the 
veteran's military experiences."  In support for his 
opinion, the examiner cited a statement of the American 
College of Occupational and Environmental Medicine that 
concluded that "previously exposed ears are not more 
sensitive to future noise exposure and that hearing loss due 
to noise does not progress (in excess of what would be 
expected from the addition of age-related threshold shifts) 
once the exposure to noise is discontinued."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as organic disease of the nervous system) is a 
chronic disease which may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has bilateral hearing loss disability by VA 
standards.  May 2007 VA audiometry showed both speech 
discrimination scores and puretone thresholds which meet the 
regulatory definition of hearing loss disability (i.e., 
38 C.F.R. § 3.385).  As the RO, in granting service 
connection for PTSD conceded that the veteran served in 
combat, and because his military occupational specialty was 
light vehicle driver (which presumably involved driving in 
convoys and some vehicle maintenance/repair), it is also not 
in dispute that he was subjected to some degree of noise 
trauma in service.  

However, a hearing loss disability was not noted in service, 
and there is no evidence that a sensorineural hearing loss 
was manifested to a compensable degree in the first 
postservice year so as to allow for a finding that hearing 
loss became manifest in service, and persisted, or to warrant 
application of the chronic disease presumptions of 38 
U.S.C.A. § 1112 (for sensorineural hearing loss as organic 
disease of the nervous system).  Furthermore, a VA 
audiologist in May 2007 provided an opinion, based on 
evaluation of the veteran, his accounts of noise exposure in 
service, and review of the claims file, that the veteran's 
current hearing loss disability was unrelated to event(s) in 
service.  There is no competent (medical opinion) evidence to 
the contrary.  The veteran's own opinion that his current 
hearing loss disability is related to noise exposure in 
service is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Medical nexus is a question 
requiring medical expertise, and the only medical opinion 
regarding the etiology of the veteran's hearing loss is to 
the effect that it is unrelated to his service, specifically 
including his noise trauma in Vietnam.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for bilateral hearing 
loss disability, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


